      8:21-cv-00504-DCC      Date Filed 02/17/21     Entry Number 1    Page 1 of 2




                      IN THE UNITED STATES DISTRICT COURT
                      FOR THE DISTRICT OF SOUTH CAROLINA
                               ANDERSON DIVISION
                              CIVIL ACTION NO: 21-cv-

Lee Andrew Jackson,                )
                                   )
                   Plaintiff,      )
     vs.                           )             PETITION AND NOTICE OF REMOVAL
                                   )
Gilsimar Souza and Gil Souza Trans )
Corp.                              )
                                   )
                   Defendants.     )


TO:   THE UNITED STATES DISTRICT COURT FOR THE DISTRICT OF SOUTH
      CAROLINA, ANDERSON DIVISION:

      Pursuant to Title 28, U.S.C.A., § 1441(a), the Defendants Gilsimar Souza and Gil

Souza Trans Corp hereby removes this action to the United States District Court, District

of South Carolina, upon the following grounds:

      1.     These Defendants are the only named Defendants in the Complaint in a

civil action filed on January 11, 2021, by Plaintiff Lee Andrew Jackson, in the Court of

Common Pleas for the County of Anderson, South Carolina, Civil Action No. 2021-CP-

04-00050.

      2.     The Defendants received notice of the Summons and Complaint on

January 26, 2021 and January 27, 2021, by way of personal service as to Gilsimar

Souza and by Certified Mail as to Gil Souza Trans Corp. A copy of the Summons and

Complaint is attached hereto as Exhibit “A”.

      3.     Other than the above-referenced Summons and Complaint, no other

pleadings have been filed in this action, to the best of Defendants’ knowledge.
                                              1
      8:21-cv-00504-DCC         Date Filed 02/17/21    Entry Number 1      Page 2 of 2




       4.      This Court has original jurisdiction over this civil action, which is presently

pending in the Anderson County Common Pleas Court, pursuant to 28 U.S.C. § 1332,

and this action is one that may be removed to this Court by the Defendants pursuant to

the provisions of 28 U.S.C. § 1441(a). The Plaintiff herein is a citizen and resident of the

State of Florida, Defendant Gil Souza Trans Corp is a corporation organized and existing

pursuant to the laws of the State of New Jersey, Defendant Gilsimar Souza is a citizen and

resident of the state of New Jersey. Additionally, counsel for the Plaintiff has represented

to counsel for the Defendant that the amount in controversy exceeds $75,000.00,

exclusive of interest and costs. This court has jurisdiction based upon diversity of

citizenship.

       WHEREFORE, the Defendants respectfully requests this Court to accept this

Notice of Removal, to cause this entire suit to be docketed in this Court, and to proceed

to the final determination of this suit.




                                           AIKEN BRIDGES ELLIOTT TYLER &
                                           SALEEBY, P. A.


                                           By: s/James M. Saleeby, Jr.
                                           JAMES M. SALEEBY, JR.
                                           Fed. ID # 6715
                                           181 East Evans Street, Suite 409
                                           P. O. Drawer 1931
                                           Florence, SC 29503
                                           (843) 669-8787
Florence, South Carolina                   jms@aikenbridges.com
                                           ATTORNEYS FOR THE DEFENDANTS
January 8, 2021

                                              2
